Appeal is from a decree of the circuit court affirming an order of the county judge, in probate, as follows:
"This cause coming on to be heard upon the Petition for Letters Testamentary heretofore filed on the 8th day of August, A.D. 1939, by Nick P. Sagonias, the Petition of Martha Weeks praying that the court enter an order refusing and denying probate of a purported will purporting to have been made by Delma Lee Andrews, and praying for such further relief as to the court may seem meet, the court files and exhibits presented in said cause, the testimony of witnesses and other evidence produced before the court, and the court being other and fully advised in the premises, it is, thereupon
"ORDERED, ADJUDGED AND DECREED that the Petition of Martha Weeks heretofore filed on the 26th day of August, A.D. 1939, be and the same is hereby granted; and
"It is further ORDERED, ADJUDGED AND DECREED that the Petition for Letters Testamentary heretofore filed on the 8th day of August, A.D. 1939, by Nick P. Sagonias be and the same is hereby denied; and
"It is Further ORDERED, ADJUDGED AND DECREED that the said purported will of Delma Lee Andrews be and the same is hereby refused probate, and the same be and is hereby denied admission to the records as the Last Will and Testament of Delma Lee Andrews, deceased."
The controlling question for us to determine is whether or not the appellant has made it clearly to appear that both the county judge and the circuit judge misconceived the weight and probative force of the evidence and that therefore *Page 756 
the decree of affirmance should be reversed. This burden has not been met.
There is substantial evidence reflected by the record to support the decree. So the same is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.